July 5, 1922. The opinion of the Court was delivered by
This is an action to enjoin the defendant from exercising, or attempting to exercise, the duties of pastor of the plaintiff Church.
I. There was a motion to strike out certain allegations of the complaint as irrelevant. The motion was granted in part and refused in part. The defendant appeals from so much of the order as refuses to strike out other allegations. Woodward v. Woodward, 87 S.C. 249;69 S.E., 232:
"An order refusing to strike out allegations of the pleadings as irrelevant and redundant is not appealable."
II. The defendant demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action. Demurrer overruled. The defendant appealed from this order. The complaint alleged that the defendant was elected pastor of the plaintiff Church on the 28th day of November, A.D. 1917, for a term of one year; that the defendant was deposed on the 27th June, 1921; that, in spite of such deposition, he continued, and threatened to continue, to exercise the duties of pastor of said Church, to the great injury of the Church. Those statements, if true, would entitle plaintiff to relief. The government of the Baptist Church, the regularity of the proceedings by which the defendant has been deposed, whether he has been deposed or not, the authority *Page 147 
to bring this suit, etc., are matters of defense to be determined on the trial.
The orders appealed from are affirmed.